Citation Nr: 1210710	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a video conference hearing before the Board in November 2011.


FINDING OF FACT

The Veteran has PTSD that is attributable to military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has PTSD due to his service in the Republic of Vietnam.   The Veteran submitted a stressor statement and indicated that during his tour of duty in Vietnam from December 1966 to December 1967, he was sent to an attachment unit for about a week and during that time the unit came under mortar attack and he witnessed a Marine die from the attack.  He was unsure of the name of the unit and the Marine.  He indicated that he was transferred to his assigned unit, H Company Force Logistics Command and 3rd Marine Division, and was assigned to perimeter watch and was a target of sniper fire.  The Veteran also reported that his unit came under mortar attacks an average of once or twice a month.  

During a personal hearing before the Board in November 2011, the Veteran testified that he served in Da Nang, Vietnam for one year and during that time his base came under enemy fire and shelling and he feared for his life.  He also indicated that he saw other soldiers who were hurt, injured or had died which made him fearful that he could be next.  He reported that he was diagnosed with PTSD at VA five or six years prior to the hearing.  

The Veteran's service separation form shows that he received the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, Good Conduct Medal, Naval Unit Citation, and Rifle Marksman Badge.  The Veteran's personnel records show that he served in Da Nang, Vietnam from December 1966 to December 1967.  He served with Supply Company, Force Logistics Support Group A, 3rd Service Battalion, Forward Logistics Company; Supply Company, Supply Battalion, 1st Force Service Regimen, Forward Logistics Company; Rat Company, Supply Battalion, 1st Force Service Regimen, Forward Logistics Company; and Headquarters and Services Company, Headquarters and Services Battalion, 1st Force Service Regimen, Forward Logistics Company during his service in Vietnam. 

In a September 2007 memorandum, the RO found that there was insufficient information to send to the United States Army and Joint Services Records Research Center (JSRRC), the Marine Corps, and the National Archives and Records Administration (NARA) to verify the Veteran's claimed stressors.   

VA outpatient treatment reports associated with the claims file show that the Veteran began receiving treatment for PTSD in October 2006.  At that time he reported that he saw someone killed during his first three to five days of service in Vietnam.  He was assessed with PTSD by a psychologist at that time.  He also reported that his unit in Da Nang was hit by mortar fire shortly after he arrived in-county and a Marine was killed and that he witnessed others being shot by sniper fire.  He was assessed with PTSD by a psychiatrist at that time.  The records reflect treatment for PTSD during the time period from October 2006 to February 2007.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition. The evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

In the alternative, the chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition. The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

To have engaged in combat with the enemy, a veteran must have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Service department evidence that a veteran engaged in combat or was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6257 (2000). 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39845 (July 13, 2010).

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  The Board finds that the evidence shows a diagnosis of and treatment for PTSD by both a VA psychologist and a VA psychiatrist based upon the Veteran's fear of hostile military or terrorist acts during his service.  The Board is cognizant that the Veteran's claimed stressors have not been clearly verified.  However, the Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  During his treatment at VA, he reported that he witnessed a Marine killed by incoming mortar and others being shot by snipers while serving in Vietnam.  Both a VA psychiatrist and a psychologist diagnosed the Veteran with PTSD based on his reported stressors and upon fear of hostile military or terrorist acts during his service.  

The Board finds that the evidence shows that the Veteran has PTSD as a result of his military service and as a result of fear of hostile military or terrorist acts during his service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


